Citation Nr: 1747442	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1944 to October 1945, during which time he received the Purple Heart.  He died in June 2014.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

In December 2015 and again in March 2017 the Board requested medical opinions regarding the issue under appeal.  The appellant was provided copies of the opinions and was given 60 days to send any additional evidence or argument.  38 C.F.R. § 20.903.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 2014 of cardiopulmonary arrest with respiratory failure, aspiration pneumonia, and Parkinson's disease noted to be significant contributing factors.  

2.  The Veteran's death was not related to a service-connected disability or a disability of service origin.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), scars of the right forehead and left cheek (residuals of shrapnel wound), residuals of cold injury to the right leg with onychomycosis of the toes, residuals of cold injury of left leg, speech impediment, tinnitus, scar of left lower leg (residuals of shrapnel wound), scar of the right knee (residuals of shrapnel wound), residuals of shrapnel wound on the left thigh, and bilateral hearing loss.  The Veteran's death certificate lists cardiopulmonary arrest at the primary cause of death.  Respiratory failure, aspiration pneumonia, and Parkinson's disease were listed as significant conditions contributing to the cause of death.

The appellant contends that several of the Veteran's service-connected disabilities caused or aggravated his Parkinson's disease, which has been diagnosed since 2009, and in turn contributed to his death.  Specifically the appellant asserts that the Veteran's service-connected PTSD, residuals of cold injuries to his legs, and/or shrapnel wound residuals to the Veteran's cheek and forehead contributed to or caused his Parkinson's disease.  The theory has also been advanced that the Veteran's cold injuries caused or aggravated his cardiopulmonary arrest.  See June 2015 Notice of Disagreement.




A.  Applicable Law

Dependency and indemnity compensation is available to a surviving spouse who can establish that a veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  In order to establish service connection for the cause of the Veteran's death the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

B.  Factual Background
 
An August 1998 VA examiner assessed the Veteran with "post-concussion syndrome."

Private treatment records from February 2009 time note contemporaneous EEG results that show tracing consistent with generalized encephalopathy of undetermined etiology, with no seizures observed.  They also note that a December 2008 brain CT revealed mild generalized cortical volume loss and periventricular hypoattenuation compatible with chronic small-vessel ischemic disease and otherwise unremarkable appearance of the brain.  

A September 2009 note indicated possible Parkinsonism and that "all of this is in light of his posttraumatic stress."
March 2010 imaging of the Veteran's head "generalized parenchymal volume loss likely related to patient's age" and "a punctate metallic foreign body in the right frontal scalp" but found "no CT evidence of acute intracranial pathology."  

The Veteran was examined for traumatic brain injury in March 2010.  The examiner found that the Veteran did not have a traumatic brain injury during service. 

February 2011 treatment records indicate that the Veteran's Parkinson's "appeared to get worse as he spoke about stressful events."

A December 2011 letter from the private physician treating the Veteran's Parkinson's disease noted flak-related head injuries during service and x-rays showing remnants of shrapnel.  The letter stated that the Veteran "manifests a series of neurological signs including those that would be consistent with a traumatic brain injury and towards the development of Parkinsonism."  

The Veteran's file was given to a VA doctor to assess the contentions surrounding the cause of his death.  In an August 2015 report the physician concluded that the Veteran's cold residuals less likely than not caused or aggravated the cardiopulmonary condition that resulted in the Veteran's death.  The physician explained that the cold injury residuals were not associated with a progressive condition or future complications and that based on the most recent evaluation "it would not expected and has not been seen that the veteran would have developed  systemic adverse complications from this service connected condition."  The examiner also concluded that because the cold injuries were minor and stable without progression that they would not have aggravated the Veteran's cardiopulmonary condition.  

Turning to whether the Veteran's Parkinson's was caused by the inservice shrapnel wound, the physician opined that this was less likely than not the case as the CT scan report of the head showed no evidence of acute intracranial pathology.  The physician identified the apparent risk factors for developing Parkinson's, based on medical literature, as genes, environmental triggers (such as exposure to toxins), age, heredity and sex.  The physician noted the reported presence of shell fragments in the scalp but stated that this would not impact Parkinson's disease development as it is not located in the brain tissue itself and is remotely well away from the area of the brain which deals with the disorder or its absence based on medical literature. 

An August 2015 letter from the Veteran's private treatment provider stated that "there is a reasonable probability that the exposures and injuries [the Veteran] sustained while providing service in the armed forces have contributed to the development of Parkinsonism." 

The Board subsequently requested a Veterans Health Administration (VHA) expert opinion to resolve the question.  In May 2016, a VA neurologist opined that the Veteran's Parkinson's disease was not etiologically related to his military service as the shell fragment wounds and cold weather injuries have not been scientifically shown to be related to the development of Parkinson's.  

An August 2016 letter from the Veteran's previous treatment provider states that "[i]t is likely as not that [the Veteran's] war related experiences contributed to his Parkinson's disorder.  Some neuromuscular condition had been mentioned.  This was probably Parkinson's disease."  

The Board requested a further medical opinion to address the possibility of whether the Veteran sustained a moderate or severe traumatic brain injury during service and whether the Parkinsonism was incurred in service, to include as a result of flak wounds, cold weather injuries, and exposure to chemicals and other toxin.  The Board also requested opinion as to whether the Veteran's Parkinsonism was caused or aggravated by his service-connected PTSD.

A final VHA expert neurological opinion was received in September 2017.  After a review of the evidence, the VHA neurologist opined that the Veteran did not meet the criteria for a diagnosis for either moderate or severe traumatic brain injury based on established definitions and given that there was no loss of consciousness, no posttraumatic amnesia, and no alteration of consciousness following his inservice injury.  The neurologist noted that although there was no formal examination at the time of the injury, the Glasgow Coma Scale was likely normal given that the Veteran was able to function following the injury.  The neurologist also noted that MRI and CT reports from the Veteran's file do not reveal intracranial damage consistent with significant brain injury and again, had there been penetrating wounds to the brain, the Veteran would not have been functioning as well as he had been at, and shortly after, the time of injury.  The neurologist concluded that even if there were penetrating injuries, damage to these areas of the brain would not reasonably be expected to express deficits as Parkinsonism based on the accepted pathophysiology.

Turning to whether the Veteran's Parkinsonism was incurred in service, to include as a result of flak wounds, cold weather injuries, and exposure to chemicals or other toxins, the neurologist found that it was less likely than not.  He explained that there was no report of the Veteran being exposed to neurotoxins such as herbicide agents, no data demonstrating exposure to cold as an etiology of Parkinsonism, and an absence of significant head trauma in the setting of his injuries from flak.  The neurologist went on to note that even if the Veteran were to have had a mild traumatic brain injury (which is less likely than not), there is a large body of evidence demonstrating that there are no significant consequences from a single mild traumatic brain injury.  The neurologist disputed the findings in the August 1998 report diagnosing "post-concussive syndrome" as lacking any basis to make such a diagnosis.

The neurologist concluded that the Veteran's Parkinson's disease was also less likely than not caused or aggravated by his PTSD, explaining that there is no data to show that PTSD has any impact on the natural progression of Parkinsonism based not only on a literature search but also on the established pathophysiology of Parkinsonism.

The neurologist stated that the conclusions of the December 2011 opinion are not supported by imaging results and the fact that there is no evidence that the Veteran had a moderate or severe traumatic brain injury and less likely than not had a mild traumatic brain injury which would not lead to significant sequelae regardless.  

C.  Analysis and Findings
 
The Board finds that the evidence of record fails to establish that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  38 C.F.R. § 3.312.  The only medical opinion of record concerning the impact of the Veteran's cold injury residuals on his cardiopulmonary condition unequivocally states that Veteran's cold residuals less likely than not caused or aggravated the cardiopulmonary condition that resulted in his death.  This opinion stands uncontradicted by the medical evidence of record, and the appellant is not competent to opine the etiology of the Veteran's cardiopulmonary arrest or Parkinson's disease.  

The Board also finds that the preponderance of the evidence indicates that the Veteran's Parkinson's disease was neither caused nor aggravated by a service-connected disability.  The letters from the private physicians treating the Veteran's Parkinsonism are vague and speculative and are not afforded much probative value.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006)(a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).  The December 2011 letter notes a "series of neurological signs" that would be consistent with a traumatic brain injury and towards the development of Parkinsonism.  However, these signs are not identified.  The August 2015 letter states that the "exposures and injuries sustained...in the armed forces...contributed to the development of Parkinsonism."  Again the pronouncement lacks specificity and the opinion does not identify which "exposures" or "injuries" are being considered or how they contributed to the development of Parkinsonism.  The final letter is equally vague and speculative mentioning "war-related experiences" and "some neuromuscular condition" that was "probably Parkinson's disease."  None of the letters provided a fully articulated opinion or reasoned analysis on the etiology of the Veteran's Parkinson's, nor did they explain how the Veteran's service-connected disabilities relate to that etiology.  Thus, the Board does not afford significant weight to the letters in question.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

By contrast, the VA opinions of record on the cause of the Veteran's death, most significantly the September 2017 VHA expert opinion, are based on a thorough review of the file and included medical records, while it does not appear that the Veteran's private treatment providers had reviewed the Veteran's service treatment records, subsequent VA treatment records or the VA opinions of record.  Moreover, the VA opinions of record contained fully articulated and definitive conclusions that were neither equivocal nor speculative and contained the requisite degree of certainty required for medical nexus evidence.  See McLendon, 20 Vet. App. 79.  The opinions discuss the evidence surrounding the Veteran's in-service injury, subsequent symptomatology and treatment, and the progression of imaging studies since the late 1990s.  Finally and most importantly, the opinions were supported by a reasoned analysis that the Board could consider and weigh against contrary opinions.  See Nieves-Rodriguez, 22 Vet. App. 295 at 301 ("a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  The known risk factors for Parkinson's disease have been identified and distinguished from the Veteran's in-service injuries and their residuals and all three of the opining physicians have provided clear responses with supporting rationales to the pertinent questions of the case.  As such the Board finds these opinions, most significantly the September 2017 VHA expert opinion, to merit significant probative value.  Evans v. West, 12 Vet. App. 22, 30 (1998)(the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so).  

As the preponderance of the competent medical evidence and opinion is against a finding that the Veteran's death is related to any service-connected disability,   service connection for the cause of the Veteran's death is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER


Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


